Exhibit 5.1 SIDLEY AUSTIN llp SAN FRANCISCO, CA94104 (415) 772 1200 (415) BEIJING BOSTON BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG HOUSTON LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 November 26, 2013 Daimler Trust Leasing LLC 36455 Corporate Drive Farmington Hills, MI48331 Re: Mercedes-Benz Auto Lease Trust 2013-B Ladies and Gentlemen: We have acted as special counsel to Daimler Trust Leasing LLC, a Delaware limited liability company (the “Depositor”), in connection with the sale by the Depositor of (i) $272,000,000 aggregate principal amount of 0.26000% Class A-1 Asset-Backed Notes (the “Class A-1 Notes”), (ii) $400,000,000 aggregate principal amount of 0.53% Class A-2 Asset-Backed Notes (the “Class A-2 Notes”), (iii) $535,000,000 aggregate principal amount of 0.62% Class A-3 Asset-Backed Notes (the “Class A-3 Notes”) and (iv) $100,805,000 aggregate principal amount of 0.76% Class A-4 Asset-Backed Notes (the “Class A-4 Notes” and, together with the Class A-1 Notes, the Class A-2 Notes and the Class A-3 Notes, the “Notes”) of Mercedes-Benz Auto Lease Trust 2013-B (the “Issuer”) pursuant to an underwriting agreement, dated November 20, 2103 (the “Underwriting Agreement”), among the Depositor, Mercedes-Benz Financial Services USA LLC (“MBFS USA”) and J.P. Morgan Securities LLC, Credit Agricole Securities (USA) Inc. and HSBC Securities (USA) Inc., as representatives of the several underwriters named therein (the “Underwriters”).Capitalized terms used herein that are not otherwise defined shall have the meanings ascribed thereto in the Underwriting Agreement. The Notes will be issued pursuant to an Indenture, dated as of November 1, 2013 (the “Indenture”), between the Issuer and U.S. Bank National Association, as trustee (the “Indenture Trustee”).The Issuer is a Delaware statutory trust governed by an Amended and Restated Trust Agreement, dated as of November 1, 2013 (the “Trust Agreement”), between the Depositor and Wilmington Trust, National Association, as trustee (the “Owner Trustee”). The Depositor has filed with the Securities and Exchange Commission (the “Commission”) a registration statement on Form S-3 (Registration Nos. 333-178761 and 333-178761-01) and Amendment Nos. 1, 2, 3 and 4 for the registration of the asset backed securities under the Securities Act of 1933, as amended (the “Securities Act”).Such registration statement, as so amended, is hereinafter called the “Registration Statement”.In connection with the sale of theNotes under the Registration Statement, the Depositor has prepared a base prospectus, dated November 14, 2013 Sidley Austin (CA) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships. Daimler Trust Leasing LLC
